OPINION AND ORDER

Pursuant to SCR 3.165(l)(c), the Inquiry Commission petitions this Court to enter an order temporarily suspending Respondent from the practice of law in the Commonwealth of Kentucky. Respondent, Edwin A. Jones, whose last known and bar roster address is 230 Second Street, Suite 414, Henderson, Kentucky 42420, was admitted to the practice of law in this Commonwealth on October 12,1990.
On January 3, 2003, Respondent pled guilty in the United States District Court for the Western District of Kentucky to “having knowledge of the actual commission of a felony cognizable by a Court of the United States, concealed and did not as soon as possible make known the same to a Judge or other person of civil authority under the United States;” and “knowingly and intentionally possessed a controlled substance, to wit, cocaine, a Schedule II controlled substance as defined by Title 21, U.S.C., Section 812.” United States of America v. Edwin A. Jones, 5:02CR-01-7-R. On May 12, 2003, Respondent was sentenced to 24 months as to Count 1 and 12 months as to Count 2, to be served concurrently, for a total term of imprisonment of 24 months.
Respondent has filed a Response stating that the allegations contained in the Inquiry Commission’s Petition for Temporary Suspension are accurate and that an order of temporary suspension from the practice of law is appropriate.
Having reviewed the Inquiry Commission’s petition and supporting documents, and the Respondent’s response thereto, we believe reasonable cause exists to believe that Respondent has been convicted of a crime as set out in SCR 3.320 and that it appears from the record of such conviction that he has so acted as to put in grave issue whether he has the moral fitness to continue to practice law. SCR 3.165(l)(c).
ACCORDINGLY, IT IS THEREFORE ORDERED THAT:
(1) Respondent, Edwin A. Jones, is temporarily suspended from the practice of law in the Commonwealth effective this date and until this order is superseded by subsequent order.
(2) If it has not already done so, the Inquiry Commission shall initiate disciplinary proceedings against Respondent pursuant to SCR 3.160 unless Respondent resigns under terms of disbarment.
(3) Pursuant to SCR 3.165(5), Respondent shall, within twenty (20) days of the *841date of entry of this order, notify in writing any and all clients of his inability to continue to represent them and shall furnish copies of such written notifications to the Director of the Kentucky Bar Association.
(4) Pursuant to SCR 3.165(6), Respondent shall, to the extent reasonably possible, immediately cancel and cease any and all advertising activities in which he is engaged.
All concur.
Entered: June 12, 2003.
/s/ Joseph E. Lambert Chief Justice